KLEIN, J.
Petitioner insurer seeks a writ of certiorari to review a non-final order determining that the respondent has uninsured motorist coverage under a policy issued by petitioner. This order is not reviewable by certiorari because petitioner has an adequate remedy on appeal from final judgment. Nor is the order reviewable by non-final appeal as an order determining the issue of liability in favor of a party seeking affirmative relief, under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), because the trial court has only determined whether there is coverage, and not the issue of liability, i.e., the negligence of the uninsured motorist. U.S. Fidelity and Guar. Co. v. Sloan, 410 So.2d 549 (Fla. 1st DCA 1982).
The order is not appealable under rule 9.110(n) either. That rule only authorizes an appeal from an order determining the issue of insurance coverage “in cases in which a claim has been made against an insured.” In this case there is no claim against the insured. This is a first party claim for UM coverage. We therefore lack jurisdiction, and dismiss the petition for cer-tiorari.
STEVENSON and HAZOURI, JJ., concur.